LITHIUM COMPOSITE OXIDE AND LITHIUM SECONDARY BATTERY COMPRISING THE SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/12/2021, 11/30/2021, 3/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the interface, “the surface”, “the secondary particle”, “the interplanar distance”, and “the crystal structure”.  There is insufficient antecedent basis for these limitations in the claim. 
Claim 8 discloses Formula 2 which is represented by LiaM3bOc wherein 0≤a≤10 and 0≤b≤10. This means that Li and M3 can technically be zero leaving oxygen. As such, the coating layer can technically not be a lithium composite oxide and simply be oxygen which does not make any electrochemical sense.
Claim 9 discloses Formula 3 which is represented by LiaM4bOc wherein 0≤a≤10 and 0≤b≤10. This means that Li and M4 can technically be zero leaving oxygen. As such, the coating layer can technically not be a lithium composite oxide and simply be oxygen which does not make any electrochemical sense.
Claim 10 recites the limitations “the c-axis length” and "the Rietveld analysis”.  There is insufficient antecedent basis for these limitations in the claim.
Claims 2-7 and 11 are rejected under 35 USC 112(b) for their dependence on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xin et al. (Appl. Mater. Inter, (2019), 11, 34889-34894).
Regarding claim 1-3, 7, 10, and 11, Xin et al. teach a lithium composite oxide (Abstract), comprising: primary particles enabling lithium intercalation and deintercalation and secondary particles in which the primary particles are aggregated (Fig. 2, page 34891 discloses tightly packed nanosized primary particles and secondary particles.), 
wherein a niobium (Nb)-containing oxide is present in at least a part of a region selected from the interface between the primary particles and the surface of the secondary particle (Abstract discloses a lithium niobium oxide coating/substitution of lithium nickel cobalt manganese, NCM 111, particles.), and 
the interplanar distance (dl) of a (003) plane of the crystal structure in the primary particle and the interplanar distance (d2) of a (400) plane of the crystal structure in the interface between the primary particles satisfy Relational Expression 1 below. 
<Relational Expression 1>  
dl >d2 (Fig. 1 and Table 1 disclose XRD data to display lattice parameters. First, lattice parameter a, which corresponds to the interplanar distance, d2, disclose of the crystal structure in the interface between the primary particles, ranges from 2.8726-2.8742 Å, or 0.2873-0.2874nm. Further, fig. 1 and table 1 disclose the lattice parameter c, which corresponds to the interplanar distance, d1, of the crystal structure in the primary particle, ranges from 14.195-14.203 Å, or 1.4195-1.4203 nm. As such, d1>d2.).
Regarding claim 4, Xin et al. teach the lithium composite oxide of claim 1, wherein niobium (Nb) is doped into the primary particle (Page 34891, fig. 3, left column discloses Nb atoms penetrating into the bulk structure. Further, 1-4 at.% Nb existed in the bulk, acting as a dopant.)
Regarding claim 5, Xin et al. teach the lithium composite oxide of claim 4, wherein the niobium (Nb) in the primary particle has a concentration gradient decreasing from a surface region to a core region of the primary particle (Fig. 4 shows a clear decrease of Nb the further away from the surface.)
Regarding claim 6, Xin et al. teach the lithium composite oxide of claim 1, wherein the primary particle is represented by Formula 1 below: 
[Formula 1]
LiwNi1-(x+y+z+z’)CoxM1yM2zNbz’O2 (Here, M1 is at least one selected from Mn and Al, M2 is at least one selected from P, Sr, Ba, B, Ti, Zr, Mn, Al, W, Ce, Hf, Ta, F, Mg, Cr, V, Fe, Zn, Si, Y, Ga, Sn, Mo, Ge, Nd, Gd and Cu, M1 and M2 are different elements, and
0.5≤w≤1.5, 0≤x≤0.50, 0≤y≤0.20, 0≤z≤0.20, and 0≤z'≤0.20). (Section 2.1 discloses LiNi0.8Mn0.1Co0.1O2.)
Regarding claim 8, Xin et al. teach the lithium composite oxide of claim 7, wherein the first coating layer further comprises an oxide represented by Formula 2 below:
[Formula 2]
LiaM3bOc  (Here, M3 is at least one selected from Ni, Mn, Co, P, Sr, Ba, B, Ti, Zr, Mn, Al, W, Nb, Fe, Cu, Mo, Cr, Zn, Na, K, Ca, Mg, Pt, Au, Eu, Sm, Ce, V, Ta, Sn, Hf, Ce, Gd and Nd, and 0<a<10, 0<b<8, and 2<c<13). (Section 2.1 discloses taking lithium niobium ethoxide and hydrolyzing it, and evaporating the ethanol. This inherently yields lithium niobite, LiNbO3.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Xin et al. (Appl. Mater. Inter, (2019), 11, 34889-34894) as applied to claim 1 above, and further in view of Danko et al. (US 2019/0006697 A1).
Regarding claim 9, Xin et al. teach the lithium composite oxide of claim 1. However, they do not teach further comprising: a second coating layer covering at least a part of the surface of the secondary particle, wherein the second coating layer is an oxide represented by Formula 3 below:
[Formula 3]
LiaM4bOc  (Here, M4 is at least one selected from Ni, Mn, Co, P, Sr, Ba, B, Ti, Zr, Mn, Al, W, Nb, Fe, Cu, Mo, Cr, Zn, Na, K, Ca, Mg, Pt, Au, Eu, Sm, Ce, V, Ta, Sn, Hf, Ce, Gd and Nd, and 0<a<10, 0<b<8, and 2<c<13).
Danko et al disclose coating a lithium composite oxide compound such as lithium nickel cobalt manganese oxides with a first and second coating which can comprise lithium niobate, LiNbO3 (Paragraphs 0067-0068).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Xin with Danko in order to improve stability and reduce boundary resistance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729